Citation Nr: 1302907	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  07-27 380	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides. 

2.  Entitlement to service connection for peripheral neuropathy, bilateral upper and bilateral lower extremities, to include as due to exposure to herbicides. 

3.  Entitlement to service connection for depression, to include as secondary to prostate cancer or diabetes mellitus. 

4.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides. 

5.  Entitlement to service connection for a hormone disorder, to include as secondary to diabetes mellitus. 

6.  Entitlement to service connection for urinary problems, to include as secondary to claimed conditions. 

7.  Entitlement to service connection for kidney problems, to include as secondary to claimed conditions. 

8.  Entitlement to service connection for hypertension, to include as secondary to claimed conditions. 

9.  Entitlement to service connection for a skin rash, to include as due to exposure to herbicides. 

[The Veteran's appeal as to service connection for fibromyalgia is addressed in a separate Board decision.]


REPRESENTATION

The Veteran represented by: David L. Huffman, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel



INTRODUCTION


The Veteran had active military service from May 1971 to May 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of January 2006 and July 2008 rating decisions of the RO in Huntington, West Virginia.  

The Veteran and his wife testified before decision review officers at hearings in January 2008 and May 2010.  He also testified before the undersigned at a hearing in August 2010.  Transcripts of all three hearings are of record. 

The Veteran has another appeal pending for which he testified before a different Veterans Law Judge involving a wholly separate claim.  In such a situation, Board operating procedures require that the issues addressed at each hearing be separately docketed.  See Board of Veterans' Appeals Handbook Directive 8430.  

The Board remanded the above claims in November 2010 for additional development.  The appeal returns now for appellate consideration.


FINDING OF FACT

On December 21, 2012, the Board was notified by the Huntington RO that the Veteran died in November 2012.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 
REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2012).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  



ORDER

The appeal is dismissed.




		
MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


